DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a wearable system comprising: a head-mounted display; a handheld user input device comprising an inertial measurement unit (IMU) configured to generate IMU data comprising one or more of accelerometer data or gyroscope data; one or more EM emitter configured to generate an EM field; one or more EM sensor configured to sense the EM field; and one or more computer processor configured to: determine, based at least on the EM field sensed by the one or more EM sensor, an estimated pose of the one or more EM sensor relative to the one or more EM emitter; access the IMU data; apply a data fusion algorithm to the IMU data and the estimated pose to generate a predicted pose of the handheld user input device in a world frame associated with the wearable system; and generate an error state based at least on differences between the estimated pose and the predicted pose.  The closest prior art Miller et al. (US 2017/0205903) discloses a wearable system comprising: a head-mounted display; a handheld user input device comprising an inertial measurement unit (IMU), one or more EM emitter configured to generate an EM field; one or more EM sensor configured to sense the EM field; and one or more computer processor configured to: determine, based at least on the EM field sensed by the one or more EM sensor, an estimated pose of the one or more EM sensor relative to the one or more EM emitter.  An analogous prior art Fuerst et al. (US 2019/0380791) teaches access the IMU data; apply a data fusion algorithm to the IMU data and the estimated pose to generate a predicted pose of the handheld user input device in a world frame associated with the wearable system.  However, none of the cited prior art teach or suggest the limitation of generate an error state based at least on differences between the estimated pose and the predicted pose.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.